On Motion for Rehearing
Counsel for the plaintiff in error earnestly contend that the claimant’s refusal to authorize the release of hospital and medical records of the Veteran’s Administration pertaining to the *81claimant’s hospitalization from an accident occurring some three years after the injury for which he received workmen’s compensation, raises a conclusive presumption that such records, if produced, would have been adverse to the claimant’s position here. Counsel argues that this refusal brought into effect Code § 38-119. While we accept the pertinency of the statute here, we cannot agree with the contention of counsel, since the statute states that the presumption may be rebutted. Thus, the statute itself clearly negates the possibility of a conclusive presumption under these circumstances. Furthermore, as this statute has been interpreted, the presumption under the Code section is one of fact and not of law. Brothers v. Horne, 140 Ga. 617, 618 (3) (79 S. E. 468). This interpretation results in the presumption being one for the triors of fact to determine, which, in this instance, is the State Board of Workmen’s Compensation. Here the board has resolved this issue and this court cannot reverse its findings of fact in the absence of the grounds authorized in Code § 114-710. Obviously, since the rebuttal of this presumption is one of fact, it is exclusively for the findors of the fact to resolve.
Another ground earnestly urged in the motion is based on a claimed error in placing the burden of proof regarding a change in condition on the employer rather than on the employee. In this instance, regardless of which party has the burden of proof, the finding of fact by the board was that as a matter of fact there was a change of condition, and this finding, the record reveals, was supported by a sufficiency of evidence.

Rehe'aring denied.